Citation Nr: 1643221	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for lung cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

In August 2014, the Board remanded these matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's August 2014 remand instructions, in June 2015, the AOJ asked the Air Force Historical Research Agency (AFHRA) to determine if unit records identified that members of the Veteran's unit stopped in Saigon, Vietnam on their way to or from Thailand.  The AOJ listed the Veteran's unit in Thailand as 13TFSQ, and that the flights would have landed in Saigon in approximately March 1967 and February 1968.  In November 2015, the archivist for the AFHRA responded that he needed to know which unit flew the Veteran in and out of Thailand.  In January 2016, the AOJ requested this information from the Veteran.  In a January 2016 statement, the Veteran indicated that all of his flights were aboard military and not civilian carriers, and provided the units which flew him in and out of Thailand to the best of his recollection.  In March 2016, the archivist for the AFHRA responded that it appeared the Veteran had arrived and departed via a civilian contract flight, and therefore there were no records concerning the flight routes.  

However, the Board notes that the Veteran's service personnel records indicate that as of March 1967, the Veteran served with the 13th Tactical Fighter Squadron, but as of the Veteran's return from Thailand in March 1968, he served with the 44th Tactical Fighter Squadron.  See March 1968 performance report; October 1967 performance report; AF Form 7 (Foreign Service).  Further, in an April 2016 statement, the Veteran again contended that his flights to and from Thailand were not civilian, but were MAC flights.  Because the AOJ's requests to the AFHRA did not contain both of the Veteran's units while serving in Thailand, and because the Veteran's service personnel records indicate he returned from Thailand in March 1968, not February, on remand, the AOJ should again undertake appropriate development to verify the Veteran was on a plane which landed in Saigon, Vietnam in approximately March 1967 and March 1968 on the way to and/or from Thailand.

Further, in a June 2012 VA Form 646, the Veteran's representative contended that the Veteran's Military Occupational Specialty as a weapons load crewmember would have routinely placed him in open areas near the perimeter of Korat Air Base in Thailand.  On remand, the AOJ should undertake appropriate development to verify whether the Veteran's duties during his service in Thailand would have routinely placed the Veteran near the perimeters of the air base.

Finally, the evidence of record indicates there are outstanding relevant private treatment records.  The Veteran has submitted copies of some treatment records from Hillcrest Medical Center dated December 1989 to August 1991 regarding his lung cancer, and from August 2008 to March 2009 regarding his prostate cancer.  On remand, the AOJ should undertake appropriate development to obtain any outstanding treatment records regarding these cancers.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should complete all appropriate development to seek verification that the Veteran was on a plane that landed in Saigon, Vietnam on his way to and/or from Thailand, with him stepping off of the plane.  The following is the unit and flight information as gathered from the Veteran and his service personnel records:

a) In March 1967, while serving with the 13th Tactical Fighter Squadron, the Veteran was on a MAC flight with the unit he identified as DAF SO GB-443 on a 707 to Thailand.

b) In March 1968, while serving with the 44th Tactical Fighter Squadron, the Veteran was on a MAC flight with the unit he identified as DAF SO GB-443 on a 707 from Thailand.

The results of all attempts to verify the Veteran's assertions should be associated with the evidentiary record.

2. The AOJ should complete all appropriate development to seek verification that the Veteran's Military Occupational Specialty as a weapons load crewmember would have routinely placed him in open areas near the perimeter of Korat Air Base in Thailand.  The results of all attempts to verify the Veteran's assertion should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims from Hillcrest Medical Center.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain updated VA treatment records dated from August 2014 to the present.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

